Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lillie M. Middlebrooks appeals the district court’s order entering judgment for her in the amount of $500 after a bench trial on her complaint alleging violations of the Consolidated Omnibus Reconciliation Act (“COBRA”) and the Employee Retirement Income Security Act (“ERISA”). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Middlebrooks v. Godwin Corp., No. 1:10-cv-01306-AJT-JFA, 2012 WL 405080 (E.D.Va. Feb. 7, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.